Exhibit 10.2

Execution Version

FIRST AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT

FIRST AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Amendment”),
dated as of September 28, 2012 by and among Par Petroleum Corporation, a
Delaware corporation (the “Borrower”), the Guarantors party thereto (the
“Guarantors” and together with the Borrower, each a “Credit Party” and
collectively, the “Credit Parties”), and the undersigned Lenders party hereto.

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as may be amended,
amended and restated, modified, supplemented, extended, renewed, restated or
replaced from time to time, the “Credit Agreement”);

WHEREAS, on the Plan Effective Date, Amber Resources, Inc. became a wholly-owned
Subsidiary of the Borrower as provided in the Plan of Reorganization;

WHEREAS, the Borrower has requested that the Requisite Lenders agree to amend
certain provisions of the Credit Agreement; and

WHEREAS, the Borrower, the Guarantors, and the Requisite Lenders have agreed to
so amend the Credit Agreement subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement, unless otherwise defined herein.

2. Amendments to Credit Agreement.

(a) Section 5.8 of the Credit Agreement is hereby amended by deleting clause
(ii) thereof in its entirety and substituting the phrase “(ii) Intentionally
Omitted” in lieu thereof.

(b) Section 5.12(b) of the Credit Agreement is hereby amended by deleting the
phrase “or Amber Resources” in the first parenthetical of clause (i) thereof.

(c) The definition of “Immaterial Subsidiary” in Appendix I of the Credit
Agreement is hereby amended by inserting the phrase “Amber Resources,” in the
first sentence thereof immediately after the phrase “means each of”.

3. Representations and Warranties. The Borrower and the Guarantors hereby
confirm, reaffirm and restate the representations and warranties made by them in
the Credit Agreement, as amended hereby, and confirms that all such
representations and warranties are true and correct in all material respects as
of the date hereof. The Borrower and each Guarantor further represent and
warrant (which representations and warranties shall survive the execution and
delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (d) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;



--------------------------------------------------------------------------------

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity;

(d) No Default or Event of Default has occurred and is continuing;

(e) Amber Resources is a wholly-owned Subsidiary of Borrower as provided in the
Plan of Reorganization; and

(f) Amber Resources owns no Property other than immaterial Property and no
Credit Party is directly or indirectly responsible for any Debt of or has any
obligation to provide credit support or to maintain or preserve Amber Resources’
financial condition or to cause Amber Resources to achieve any specified levels
of operating results.

4. Effect of this Amendment. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
respective terms. The terms of this Amendment shall not be deemed (i) a waiver
of any Default or Event of Default, (ii) a consent, waiver or modification with
respect to any term, condition, or obligation of the Borrower or any other
Credit Party in the Credit Agreement or any other Loan Document except as
expressly set forth above, (iii) a consent, waiver or modification with respect
to any other event, condition (whether now existing or hereafter occurring) or
provision of the Loan Documents or (iv) to prejudice any right or remedy which
the Administrative Agent or any Lender may now or in the future have under or in
connection with the Credit Agreement or any other Loan Document.

5. Conditions Precedent. This Amendment shall become effective when, and only
when, the Requisite Lenders shall have executed this Amendment and received
counterparts of this Amendment, duly executed by the Borrower and each
Guarantor.

 

2



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

(c) Expenses. The Borrower agrees to pay or reimburse the Lenders for all its
reasonable fees and out-of-pocket disbursements incurred by the Lenders in
connection with the preparation, execution, delivery, administration and
enforcement of this Amendment, including without limitation the reasonable fees
and disbursements of counsel for the Lenders, to the same extent that the
Borrower would be required to do so pursuant to Section 10.4 of the Credit
Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed

 

3



--------------------------------------------------------------------------------

counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or .pdf also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

(i) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders, which consent may be withheld or given
in each such Lender’s sole discretion.

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, and to
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction or matter
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair any Guarantor’s liability to the Administrative Agent and
Lenders with respect to the payment and other performance obligations of such
Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies, confirms
and approves its Guarantee and acknowledges that it is unconditionally liable to
the Administrative Agent and Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this First
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER:

 

PAR PETROLEUM CORPORATION, a

Delaware corporation

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

GUARANTORS:

 

PAR PICEANCE ENERGY EQUITY LLC, a

Delaware limited liability company

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

PAR UTAH LLC, a Delaware limited liability company

 

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

EWI LLC, a Delaware limited liability company

 

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

[Signature Page to First Amendment to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PAR WASHINGTON LLC, a Delaware

limited liability company

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

PAR NEW MEXICO LLC, a Delaware limited

liability company

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

HEWW EQUIPMENT LLC, a Delaware

limited liability company

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

PAR POINT ARGUELLO LLC, a Delaware

limited liability company

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

[Signature Page to First Amendment to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

REQUISITE LENDERS: WB DELTA, LTD., as a Lender By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Director

[Signature Page to First Amendment to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ZCOF PAR PETROLEUM HOLDINGS, L.L.C.,

as a Lender

By:  

/s/ Philip G. Tinkler

Name:   Philip G. Tinkler Title:   Vice President

[Signature Page to First Amendment to Delayed Draw Term Loan Credit Agreement]